Appellant was charged, substantially in the language of § 20, ch. 4, Acts 1917 p. 15, with the offense of maintaining a common nuisance, where intoxicating liquor was sold, etc. A motion to quash the affidavit was overruled, and the only question presented for decision is whether or not the facts stated in the indictment constituted a public offense, the only specific objection thereto suggested by counsel being the alleged insufficiency of the title of said act to embrace the provisions of § 20. This question has been decided against appellant's contention. No error was committed in overruling the motion to quash. Alyea v. State (1925), ante 364, 147 N.E. 144.
The judgment is affirmed.